992 A.2d 329 (2010)
296 Conn. 905
JZ, INC., Dunkin Donuts
v.
PLANNING AND ZONING COMMISSION OF the TOWN OF EAST HARTFORD.
Supreme Court of Connecticut.
Decided April 21, 2010.
Ryan C. McKeen, in support of the petition.
Scott R. Chadwick, corporation counsel, East Hartford, in opposition.
The plaintiff's petition for certification for appeal from the Appellate Court, 119 Conn.App. 243, 987 A.2d 1072 (2010), is denied.
VERTEFEUILLE, J., did not participate in the consideration of or decision on this petition.